Title: From Thomas Jefferson to John Clarke, 14 December 1792
From: Jefferson, Thomas
To: Clarke, John



Sir
Philadelphia Dec. 14. 92.

Your favor of the 3d. came to hand yesterday. The model had been received some time ago. The patent-board sets but once a month, on the last Saturday. An accident prevented their sitting the last month. Your petition will be examined at their session of this month, and lie over for final decision till the last Saturday of the next month, according to an established rule. Due attention shall be paid to it. I am Sir your very humble servt

Th: Jefferson

